Citation Nr: 0114686	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated above, the veteran served from June 1943 to October 
1945.  Records indicate that he served in a Combat Engineer 
battalion.  His primary specialty was light truck driver.  

The veteran has contended that his current hearing loss 
disability resulted from noise exposure experienced during 
combat.  

Service records establish that the veteran served in the 
following battles and campaigns during World War II: 
Normandy, Northern France, Central Europe, Ardennes, and 
Rhineland.  



The veteran was awarded a Distinguished Unit Badge, a 
European African Middle Eastern Service Medal with one Silver 
Star, and a Silver Star Medal, a known combat-related award.  
See M21-1, Part VI, para. 11.38b.  

Service medical records are negative for complaints of 
hearing loss, and separation examination noted 15/15 
whispered voice in both ears; however, an audiological 
evaluation was not conducted.  

Post-service medical records do not document a hearing loss 
disability until the 1990s.  An August 1997 audiological 
report documented a hearing impairment of approximately 90 in 
both ears at 2000 Hertz.  These records also document a 
diagnosis of "NSHL;" or neurosensory hearing loss.  

During a hearing conducted in April 2001 the veteran 
testified to having hearing problems since his discharge from 
service, but that he was not aware that it was a problem when 
he first left the service.  He recalled noticing having 
difficulty understanding people in a restaurant, but stated 
that he was unaware at the time that this was evidence of a 
hearing problem.  Tr., p. 7.  

Because there is evidence of a current hearing loss 
disability, reports of symptoms of hearing loss dating back 
to service or shortly after discharge from service, and 
because the veteran was a combat veteran, the Board is of the 
opinion that the evidence indicates that there may be a 
current hearing loss disability that is related to service.  
However, the record does not contain sufficient medical 
evidence for a decision to be made on this issue at this 
time.  

Therefore, the Board is of the opinion that a remand is 
necessary so that a VA examination of the nature and etiology 
of the veteran's hearing loss disability may be scheduled.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

The veteran also indicated that he had recently undergone 
audiological testing at the Mobile VA clinic.  Tr., p. 8.  
Records from the Mobile VAMC indicate that audio testing had 
been scheduled; however, such records are not on file.  The 
RO should obtain these records on remand.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(a), (c)).  

As indicated from the above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain any 
records pertaining to testing and/or 
evaluation of the veteran's hearing 
impairment from the Mobile VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA audio 
examination conducted by an appropriate 
specialist to ascertain the nature, 
extent of severity, and etiology of his 
current bilateral hearing loss.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
hearing loss disability, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
the current hearing loss disability 
was incurred during the veteran's 
military service?

In answering this question, the 
examiner is requested to discuss the 
veteran's history of inservice noise 
exposure (including his history of 
combat) as well as any post-service 
occupational or other noise exposure, 
and then discuss their relationship, 
if any, to his current hearing loss 
disability (if found).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for bilateral 
hearing loss.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


